PER CURIAM.
Epitomized Opinion
Published Only In Ohio Law Abstract
Brookhart brought an action against the estate of Kiplinger, deceased, and one Schroeder as surety, upon a bond given by the decedent to Brookhart. Brookhart was a general insurance agent and Kiplinger was an agent for him in the Akron territory, and the latter gave a bond upon which he later defauted. The evidence disclosed that Schroeder signed the bond without knowing of the prior default of Kiplinger and he testified that if he had known of the same he would not have signed the bond. At the conclusion of all the evidence motions were made for directed verdicts and the trial court directed a verdict in favor of Brpokhart against Kiplinger’s estate and directed a verdict for Schroeder, the surety, against Brookhart. In affirming the judgment of the lower court, the Court of Appeals held:
1. The findings of a court when the parties waive a jury by asking for a directed verdict will not be disturbed by a reviewing court unless such findings and judgment are clearly against the weight of the evidence. As it cannot be said that the finding of the court was not justifiable, the judgment will not be disturbed.